DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2007/0051442) in view of Honda et al. (JP 2007-023305).
 	Yamamoto et al. discloses a copper alloy for electronic parts, the copper alloy containing Fe in an amount of 0.40% by mass (wt%) or more and 1.6 wt% or less, P in an amount of 0.05 wt% or more and 0.7 wt% or less, and Sn in an amount of 0.05 wt% or more and 0.7 wt% or less, where in the copper alloy further including Ti in an amount of 1000 ppm (0.01 mass% = 100 ppm) or less in total, with the balance being Cu and impurities ([0025]-[0033]) (re claims 1 and 11).
 	Yamamoto et al. does not disclose a covered electrical wire comprising a conductor and an insulating covering layer provided outside the conductor, wherein the conductor is a stranded wire comprising a plurality of copper alloy wires composed of a copper alloy twisted together, and each of the copper alloy wires having a wire diameter of 0.5 mm or less (re claims 1 and 11-12).
 	Honda et al. discloses a covered electrical wire comprising a conductor (1) and an insulating covering layer (3) provided outside the conductor, wherein the conductor is a stranded wire comprising a plurality of copper alloy wires composed of a copper alloy twisted together, and each of the copper alloy wires having a wire diameter of 0.5 mm or less.
 	It would have been obvious to one skilled in the art to use the copper alloy of Yamamoto et al. to form a covered wire comprising a conductor and an insulating covering layer, wherein the conductor is a stranded wire composed of a plurality of copper alloy wires, as taught by Honda et al., since the copper alloy of Yamamoto et al. provides both electrical and mechanical properties.
 	Re claims 3-9 and 13-14, since the modified copper alloy wire of Yamamoto et al. comprises structure and material as claimed, it will have a tensile strength of
385 MPa or more; an elongation at fracture of 5% or more; a conductivity of 60%
IACS or more; a work hardening exponent of 0.1 or more; a terminal fixing force
of 45 N or more; and an impact resistance energy of 6 J/m or more.
 	Re claim 10, it would have been obvious to one skilled in the art to attach a terminal to an end of the modified covered wire of Yamamoto et al. to provide a connection means for the same since a covered electric wire having a terminal attached to an end thereof is well-known in the art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al. (2009/0010797) in view of Takahashi et al. (2012/0018192).
 	Aruga et al. discloses a copper alloy for electronic parts, the copper alloy (Table 2, No. 20) containing Fe in an amount of 0.40% by mass (wt%) or more and 1.6 wt% or less, P in an amount of 0.05 wt% or more and 0.7 wt% or less, and Sn in an amount of 0.05 wt% or more and 0.7 wt% or less, with the balance being Cu and impurities (re claims 1 and 11).  Aruga et al. also discloses the copper alloy also including Mn in an amount of 10 ppm or more and 500 ppm or less (re claim 2).
 	Aruga et al. does not disclose the copper alloy further including Zr in an amount of 1000 ppm or less, and a covered electrical wire comprising a conductor and an insulating covering layer provided outside the conductor, wherein the conductor is a stranded wire comprising a plurality of copper alloy wires composed of a copper alloy twisted together, and each of the copper alloy wires having a wire diameter of 0.5 mm or less (re claims 1 and 11-12).
 	Takahashi et al. discloses a covered electrical wire comprising a conductor and an insulating covering layer provided outside the conductor, wherein the conductor is a stranded wire comprising a plurality of copper alloy wires composed of a copper alloy twisted together, and each of the copper alloy wires having a wire diameter of 0.5 mm or less (abstract and [0048]).  Takahashi et al. also discloses the copper alloy including Zr in an amount of less than 1000 ppm ([0037], 0.01 mass% = 100 ppm) (re claims 1 and 11).
 	It would have been obvious to one skilled in the art to include Zr in an amount taught by Takahashi et al. in the copper alloy of Aruga et al. since it is taught by Takahashi et al. that Zr is an element that can be contained to enhance the mechanical strength of the copper alloy.
 	It would have been obvious to one skilled in the art to use the modified copper alloy of Aruga et al. to form a covered wire comprising a conductor and an insulating covering layer, wherein the conductor is a stranded wire composed of a plurality of copper alloy wires, as taught by Takahashi et al., since the modified copper alloy of Aruga et al. provides both electrical and mechanical properties.
 	Re claims 3-9 and 13-14, since the modified copper alloy wire of Aruga et al. comprises structure and material as claimed, it will have a tensile strength of
385 MPa or more; an elongation at fracture of 5% or more; a conductivity of 60%
IACS or more; a work hardening exponent of 0.1 or more; a terminal fixing force
of 45 N or more; and an impact resistance energy of 6 J/m or more.
	Re claim 10, it would have been obvious to one skilled in the art to attach a terminal to an end of the modified covered wire of Aruga et al. to provide a connection means for the same since a covered electric wire having a terminal attached to an end thereof is well-known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new ground of rejection.
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841